            Case 2:18-cr-00356-APG-DJA Document 85 Filed 04/15/20 Page 1 of 2



     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Tiffany Henderson
 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8                                       )
                                         )
 9                                       )
     UNITED STATES OF AMERICA,           ) CASE NO: 2:18-cr-356-APG-DJA-2
10              Plaintiff,               )
                                         ) STIPULATION AND ORDER TO
11                                       ) CONTINUE SENTENCING
                vs.                      )
12                                       ) (Fourth Request)
     TIFFANY TIARRA HENDERSON,           )
13              Defendant.               )
                                         )
14                                       )
                                         )
15                                       )
                                         )
16
17          IT IS HEREBY STIPULATED AND AGREED by Tiffany Henderson, by and

18   through her attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by and

19   through PETER S. LEVITT, ESQ., Assistant United States Attorney, that the video

20   sentencing hearing currently scheduled for April 29, 2020, at 10:30 a.m., be vacated and

21   continued at least forty-five (45) days past the current sentencing date to a date and time that

22   is convenient to this Honorable Court.

23          The request for a continuance is based upon the following:

24          1.      Due to safety issues and closures related to the coronavirus, COVID-19, the
                    parties request that the sentencing hearing in this matter be continued. On
25
                    March 16, 2020, the Chief Judge of the United States District Court for the
26                  District of Nevada issued Temporary General Order 2020-03, wherein the
                    Chief Judge explained that due to COVID-19, the President of the United
27                  States has declared a national emergency, and state and local governments
                    have declared local emergencies. Due to the continuing health emergency
28


                                                     1
           Case 2:18-cr-00356-APG-DJA Document 85 Filed 04/15/20 Page 2 of 2



                   from the spread of COVID-19, continuing the sentencing hearing in this case
 1
                   will serve the interests outlined in the Temporary General Order 2020-03.
 2
            2.     On March 19, 2020, the Chief Judge of the United States District Court for
 3                 the District of Nevada issued Temporary General Order 2020-04, which
                   stressed the need to eliminate in-person court appearances. Although
 4
                   Temporary General Order 2020-05 provides limited circumstances in which
 5                 a sentencing may be conducted via video conference, the parties in this case
                   submit that the interests of justice will be best served by continuing the
 6                 sentencing hearing until in-person appearances are considered safe.
 7
            3.     Defendant Tiffany Henderson is not in custody, and she has no objection to the
 8                 continuance.
 9          4.     Defense Counsel for has spoken to AUSA Peter Levitt, and he agrees to the
10                 continuance.

11          5.     The additional time requested herein is not sought for purposes of delay.
12          6.     The additional time requested by this Stipulation to Continue Sentencing is
13                 reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
                   for good cause, change any time limits prescribed by this rule.”
14
            7.     Additionally, denial of this request for continuance could result in a miscarriage
15                 of justice.
16
     DATED: April 15, 2020
17
     Respectfully submitted,
18
19
     /s/ James A. Oronoz        .                /s/ Peter S. Levitt
20   James A. Oronoz, Esq.                       Peter S. Levitt, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
21   1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
22   Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
     Attorney for Tiffany Henderson              Attorney for the United States of America
23
24    IT IS SO ORDERED:
      The sentencing hearing currently set for April 29, 2020 is vacated and continued to June 23,
25    2020 at 2:00 p.m. in LV Courtroom 6C before the Honorable Andrew P. Gordon.
26
                                                ________________________________________
27
                                                   UNITED STATES DISTRICT JUDGE
28
                                                             15th day of ____________,
                                                 DATED this _____         April        2020.

                                                    2
